Third District Court of Appeal
                               State of Florida

                            Opinion filed July 22, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D14-686
                         Lower Tribunal No. 11-23587
                             ________________


                                Erick Pacheco,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Bronwyn C.
Miller, Judge.

      Carlos J. Martinez, Public Defender, and Shannon Hemmendinger, Assistant
Public Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Nikole Hiciano, Assistant Attorney
General, for appellee.


Before SALTER, LOGUE and SCALES, JJ.

      PER CURIAM
      Appellant Erick Pacheco appeals his conviction for lewd and lascivious

molestation (Count 1 of the State’s information) and for lewd and lascivious

conduct (Count 3 of the State’s information). We affirm Pacheco’s conviction for

lewd and lascivious molestation and, upon the State’s proper concession of error,

reverse Pacheco’s conviction for lewd and lascivious conduct.

      We remand the case to the trial court to vacate Pacheco’s conviction for

lewd and lascivious conduct (Count 3), to recalculate Pacheco’s scoresheet, and to

resentence Pacheco accordingly.

      Affirmed in part; reversed and remanded in part.




                                        2